Case 1:20-cv-04120-AT Document 2 Filed 06/05/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pee cial FILED
NICHOLAS CANELLA and JENNIFER DOC #:
CANELLA. DATE FILED: _6/5/2020
Plaintiffs,

-against- 20 Civ. 4120 (AT)

HOLIDAY INNS, INC. and ORDER

INTERCONTINENTAL HOTELS GROUP
RESOURCES, INC.,

 

Defendants.
ANALISA TORRES, District Judge:

 

On May 29, 2020, Defendants removed this action to federal court from Supreme Court,
Bronx County. ECF No. 1. It is ORDERED that:

1. By June 26, 2020, Plaintiffs shall file any motion to remand the case to state court.
2. By July 10, 2020, Defendants shall file any opposition.
3. By July 17, 2020, Plaintiffs shall file any reply.

SO ORDERED.

Dated: June 5, 2020
New York, New York

On

ANALISA TORRES
United States District Judge
